Name: COMMISSION REGULATION (EEC) No 2907/93 of 20 October 1993 re-establishing the levying of customs duties on products of category 100 (order No 40.1000), originating in China, India and Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 264/ 12 Official Journal of the European Communities 23 . 10. 93 COMMISSION REGULATION (EEC) No 2907/93 of 20 October 1993 re-establishing the levying of customs duties on products of category 100 (order No 40.1000), originating in China, India and Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council Regulation (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of category 100 (ordei No 40.1000), originating in China, India and Malaysia, the relevant ceiling respectively amounts to 27, 138 and 13S tonnes ; Whereas on 14 May 1993 imports of the products ir question into the Community, originating in China, India and Malaysia, countries covered by preferential tarifi arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying ol customs duties for the products in question with regard tc China, India and Malaysia, HAS ADOPTED THIS REGULATION : Article 1 As from 26 October 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90 , shall be re-established in respect of the following products, imported into the Community and originating in China, India and Malaysia : Order No Category (unit) CN code Description 40.1000 100 5903 10 10 Textile fabrics impregnated, coated, covered or (tonnes) 5903 1 0 90 laminated with preparations of cellulose derivatives 5903 20 10 or of other artificial plastic materials 5903 20 90 5903 90 10 5903 90 91 5903 90 99 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12 . 1990, p. 39. 0 OJ No L 396, 31 . 12 . 1992, p. 1 .